United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 99-3499WM
                                    _____________

United States of America,                  *
                                           *
               Appellee,                   *
                                           *
      v.                                   *
                                           *
Lee Ronald Dahmer; Judith Ann              *
Dahmer,                                    *   On Appeal from the United
                                           *   States District Court
               Appellants,                 *   for the Western District
                                           *   of Missouri.
Bluebird Trust; Cardinal Trust;            *
Citizens Bank; Ron Richmond;               *   [Not To Be Published]
Pamela Richmond,                           *
                                           *
               Defendants,                 *
                                           *
John Daniel,                               *
                                           *
               Third Party Defendant.      *

                                     ___________

                             Submitted: August 2, 2000
                                 Filed: August 15, 2000
                                     ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.
       Lee Ronald Dahmer and Judith Dahmer, husband and wife, appeal following the
District Court’s1 adverse grant of summary judgment in the United States’ suit to
foreclose on tax liens. After review of the record and the parties’ briefs, we hold that
the District Court did not err in granting judgment in favor of the United States for the
reasons stated in the District Court’s thorough orders.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
                                           -2-